per curiam:
Nuevamente esta Curia tiene que asumir jurisdicción disciplinaria sobre un abogado notario que in-cumple crasamente con su deber de rendir los índices no-tariales, prestar la fianza notarial y cancelar inmediata-mente los Sellos de Rentas Internas y los de Asistencia Legal. Aunque nos ha expresado su deseo de renunciar a la notaría, a tenor con nuestras decisiones anteriores, pro-*454cede su suspensión indefinida de la notaría por su incum-plimiento con nuestro ordenamiento notarial.
I-H
Mediante una orden para mostrar causa concedimos un término al Ledo. Armando Cardona Estelritz para rendir los índices notariales de enero, febrero y marzo de 1994, y para otorgar la fianza notarial correspondiente. En su com-parecencia, el licenciado Cardona Estelritz admitió que ha-bía incurrido en las deficiencias señaladas por el Director de la Oficina de Inspección de Notarías y nos informó que las había corregido.
Además, aceptó que le había comunicado antes al Director de la Oficina de Inspección de Notarías que se proponía renunciar a la notaría. Sin embargo, señaló que “se vió en la necesidad de demorar dicha entrega porque tardó más de lo planificado en cubrir la mencionada deficiencia en sellos de [Asistencia [L]egal y de [R]entas [I]nternas”. Mo-ción en cumplimiento de orden, pág. 3. También nos in-formó que originalmente había calculado las deficiencias en ciento cincuenta dólares ($150), pero luego encontró que la cantidad ascendía a ochocientos dólares ($800).
Por último, nos expone que corrigió todas las deficien-cias y entregó su obra notarial al Director de la Oficina de Inspección de Notarías. Nos solicita que se le acepte su renuncia y se archive este asunto. Considerados los precep-tos claros de nuestro ordenamiento notarial y la jurispru-dencia aplicable, procede denegar su petición. No podemos aceptar la explicación ofrecida por el licenciado Cardona en el sentido de que confrontó problemas al cerrar su oficina e iniciar un nuevo trabajo en una comisión legislativa.
*455HH HH
El licenciado Cardona Estelritz cometió cuando menos tres (3) faltas graves. Primero, incumplió su deber de adherir los Sellos de Rentas Internas y de cancelarlos al momento de otorgar los instrumentos públicos. Es requisito de cumplimiento estricto que un notario adhiera y cancele inmediatamente los Sellos de Rentas Internas al autorizar los instrumentos públicos. 4 L.P.R.A. sec. 851; In re González Oliver, 136 D.P.R. 534 (1994); In re Colón Muñoz, 131 D.P.R. 121 (1992); In re Platón, 113 D.P.R. 273 (1982). La omisión de este deber se considera una falta grave, por ser de naturaleza continua y expone al notario a severas sanciones disciplinarias. Además, su incumplimiento con esta obligación constituye una violación no sólo de la Ley Notarial de Puerto Rico sino que también puede configurar un delito de apropiación ilegal si el notario ha cobrado al cliente el importe de dichos sellos. In re Merino Quiñones, 115 D.P.R. 812 (1984).
Segundo, el notario ejerció el notariado sin prestar la fianza requerida por el Art. 7 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2011. El notario que ejerce sin fianza constituye un peligro para quien utilice sus servicios. Por estas razones hemos requerido el cumplimiento estricto con este deber. Véase In re Ribas Dominicci I, 131 D.P.R. 491 (1992).
Finalmente, el licenciado Cardona Estelritz no fue diligente en el cumplimiento de su deber de enviar mensualmente sus índices notariales. El envío mensual de los índices constituye parte integral del ordenamiento vigente y tiene el propósito de asegurar la veracidad de la actuación notarial. Este Tribunal será riguroso al aplicar sanciones disciplinarias por su incumplimiento. In re Meléndez Mulero, 124 D.P.R. 815 (1989).
Por las circunstancias antes descritas es preciso suspen*456der indefinidamente al licenciado Cardona Estelritz del ejercicio de la notaría.

Se dictará la sentencia correspondiente.